Fagg, Judge,
delivered the opinion of the court.
The plaintiff in error in this case w.as indicted at the February term of the Cole Circuit Court, under the 17th section of Art. VIII., R. C. 1855. The indictment contains but one count, and the offence is charged to be the betting of money “ upon a game of chance, which said game of chance was then and there played at, upon, and by means of a billiard *423table and game of pool, and which said billiard table and game of pool was .then and there a gambling device, adapted, devised and designed for the purpose of playing games of chance for money and property, contrary,” &o. Upon the trial of the case evidence was introduced explaining fully the manner in which the game of pool is played, there being no controversy as to the fact that the defendant did bet money upon the game. On the part of the defendant several witnesses were introduced as experts, for the purpose of showing that the game as played was not a game of chance, but one purely of skill, all of which was excluded by the court. There is enough in the testimony explaining the character of the game to show that chance constituted a very large ingredient in it, if it were at all necessary that that fact should be made to appear. The material question here is whether the court erred in the first instruction given at the instance of the prosecuting attorney. It assumed that if the money was bet upon the game as described in evidence, then it was such a game as the statute intended to prohibit, and the act of betting money on such a game is unlawful. The attempt made in this case to discriminate between games of chance and skill very properly met with no favor in the court below. The great object of the law is to suppress the evil of gaming. If the courts of the country are to be confined to a very strict rule of construction in questions of this sort, and no game held to be unlawful unless it can be shown to be in direct opposition to the letter of the statute, it will be an easy matter for expert gamblers to evade the law, and thus defeat the ends of justice. The indictment is substantially good, and the evidence sufficient to support the instructions of the court and the verdict of the jury.
The other judges concurring, the judgment will be affirmed.